Appeal by defendant from a judgment of the Supreme Court, Richmond County, rendered June 19, 1979, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of the defendant’s motion to suppress evidence. Judgment reversed, on the law, motion to suppress granted, and indictment dismissed. The case is remitted to Criminal Term for the purpose of entering an order, in its discretion, pursuant to CPL 160.50. Under the circumstances at bar, the frisk of the defendant, based upon a large, nondescript bulge under his clothing in the area of the small of his back, was unjustified. (See, e.g., People v Blackman, 61 AD2d 916; cf. People v Prochilo, 41 NY2d 759.) Accordingly the weapon seized as a result of the frisk which followed the stop of the defendant’s car should have been suppressed. (See People v Sobotker, 43 NY2d 559.) Hopkins, J.P., Rabin, Gulotta and Thompson, JJ., concur.